UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6171


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MARTIN AVERY HUGHES,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00024-JPJ-35)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Avery Hughes, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Martin Avery Hughes appeals the district court’s order

denying      relief   on    his    18     U.S.C.    § 3582(c)(2)       motion   for   a

sentence reduction.           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by     the    district     court.          United     States      v.    Hughes,    No.

1:08-cr-00024-JPJ-35 (W.D. Va. Jan. 24, 2013).                    We dispense with

oral    argument      because      the    facts    and   legal    contentions      are

adequately     presented      in    the    materials     before    this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2